*978MEMORANDUM **
Gerardo Olivas-Sanehez appeals his conviction by guilty plea to one count of importation of marijuana in violation of 21 U.S.C. §§ 952 and 960. Olivas-Sanchez’s contention that Section 960 is unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by United States v. Mendoza-Paz, 286 F.3d 1104, 1109-1111 (9th Cir.2002). His contention that the indictment should be dismissed because it did not allege mens rea as to drug type and quantity is foreclosed by United States v. Carranza, 289 F.3d 634 (9th Cir.2002).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. The government’s motion to strike appellant’s Fed. R.App. P. 28(j) letter, received on July 16, 2002, is denied.